             Case 1:21-mj-00123-JPM Document 1 Filed 09/19/21 Page 1 of 1 PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Western District
                                                 __________ Districtofof
                                                                       Louisiana
                                                                         __________

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.     21-MJ-00123
                        Miaya Arnette                               )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 September 18, 2021              in the county of Fort Polk Military Reservation in the
     Western           District of           Louisiana          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. s113(a)(3)                           Assault with a dangerous weapon with intent to do bodily harm
18 U.S.C. s113(a)(6)                           Assault resulting in serious bodily injury
18 U.S.C. s1113                                Attempt to commit manslaughter




         This criminal complaint is based on these facts:
See Attachment 1 (Affidavit)




         ✔ Continued on the attached sheet.
         u                                                                                                  Digitally signed by ZACHARY
                                                                              ZACHARY THOMAS THOMAS
                                                                                                            Date: 2021.09.19 15:19:52 -05'00'

                                                                                               Complainant’s signature

                                                                                      Special Agent Zachary Thomas, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:    9/19/21 @ 3:00 p.m.
                                                                                                  Judge’s signature

City and state:                          Alexandria, LA                         Joseph Perez-Montes, U.S. Magistrate Judge
                                                                                                Printed name and title
